DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 09/20/2019 is noted by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: (support means in claim 1, holding means in claim 1, magnetic means in claim 1, control means in claim 1, means in claim 1, magnetic means in claim 5, means in claim 5, means in claim 6, holding means in claim 8, means in claim 9, means in claim 9, holding means in claim 11, magnetic means in claim 11, magnetic means in claim 12, means in claim 12, means in claim 12, magnetic means in claim 15, means in claim 15, means in claim 15, magnetic means in claim 15).
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “support means, for receiving a container suitable for containing a liquid medium”, “holding means, for holding said element of interest in said liquid medium”, “magnetic means, for generating a magnetic field in which said indenting member is intended to move”, “control means, intended to pilot said magnetic means so as to generate a variation of said magnetic field that is adapted to operate said indenting member in translation along said unstable horizontal direction”, and “means for determining the mechanical characteristics of said element of interest”, thus invoking 35 U.S.C. section 112, sixth paragraph.
However, the specification does not identify the structures that correspond to the means, rendering the limitations indefinite. Moreover, clarification is requested regarding whether the distinct elements perform the claimed functions.

With regard to claim 7, the word "may" in line 4 renders these claims indefinite. The use of "may" makes it unclear as to whether the limitations of each of these claims are required.
Claims 2-6 and 8-16 are indefinite by virtue of their dependencies on claim 1.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
The omitted structural cooperative relationships are: the claimed structural relationship between the claimed “A device for mechanically characterizing an element of interest (E), advantageously a microscopic element of interest, possibly biological in nature, or even a cell” and the claimed medically assisted procreation injection station.
The above claimed models do not described any further structural elements which describe the structural relationship between the medically assisted procreation injection station for a device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Den Tooner et al. [herein after Den] (US 2011/0053241)[“submitted by applicant on IDS”]. 

    PNG
    media_image1.png
    281
    448
    media_image1.png
    Greyscale
Regarding claims 1, 11, 13-14 and 16, Den discloses a device for mechanically characterizing an element of interest, advantageously a microscopic element of interest, possibly biological in nature, or even a cell (32), wherein the mechanical characterization device (30) comprises: support means (36), for receiving a container (31) suitable for containing a liquid medium, holding means (33), for holding said element of interest (32) in said liquid medium (Fig. 2), an indenting member (34) having a longitudinal axis (see annotated Fig. 4a) and intended to remain in suspension in said liquid medium with said longitudinal axis (see annotated Fig. 4a) oriented horizontally, wherein said indenting member (34) includes at least one permanent magnet (51) and one proximal end (end of 31) intended to indent said element of interest (32), magnetic means (the actuators 31 are magnetic, a magnetic detector “as sensing element 34”), for generating a magnetic field in which said indenting member (34) is intended to move and which participates in the suspension of said indenting member (34) with an unstable horizontal direction, control means, intended to pilot said magnetic means (the actuators 31 are magnetic) so as to generate a variation of said magnetic field that is adapted to operate said indenting member (34) in translation along said unstable horizontal direction (¶0059), and means (capacitance measurements) for determining the mechanical characteristics of said element of interest (32), taking into account the characteristics of said magnetic field and the value of translational displacement of said indenting member (34) along said unstable horizontal direction when said proximal end (end of 31) of said indenting member (34) generates a compression force to said element of interest (32, ¶0052). 
Regarding claim 2, Den further discloses the indenting member (34) includes at least two permanent magnets (the actuators 31 are magnetic, a magnetic detector “as sensing element 34”) that are arranged: with magnetic fields coaxial to each other and in a same direction NS-NS, and in a horizontal equilibrium position, in which the centre of buoyancy is intended to be merged with the centre of gravity (¶0059).
Regarding claim 3, Den further discloses indenting member (34) comprises a body (37) consisted of a capillary delimiting a sealed chamber (24) that is filled with air and that contains said at least one permanent magnet (the actuators 31 are magnetic, a magnetic detector “as sensing element 34”).
Regarding claim 4, Den further discloses the container (31) comprises a bottom connected to a lateral wall, a free upper edge of which delimits an upper opening, for example a Petri dish (Fig. 4a).
Regarding claim 5, Den further discloses at least two permanent magnets (51, 52) that are arranged coaxially, along a horizontal axis, and in the same direction NS-NS, and means (55) for operating said permanent magnets (51, 52) in translation (¶0059).
Regarding claims 6, 12 and 15, Den further discloses an element of interest (32) according to claim 5, wherein said at least two permanent magnets (51, 52) are each arranged within an electromagnetic coil (53, 54), wherein said electromagnetic coils (53, 54) are arranged coaxially along the horizontal axis (Fig. 5) and are connected to means (55) for piloting the electric current powering said electromagnetic coils (53, 54).
Regarding claim 7, Den further discloses an element of interest (32) and permanent magnets the actuators 31 are magnetic, a magnetic detector “as sensing element 34”), and said at least two electromagnetic coils (51, 52), are arranged on either side of the container (31), at a constant distance d from each other (Fig. 5).
Regarding claim 4, Den further discloses an element of interest (32) and the holding means (33) comprise a suction pipette (23; Fig. 4).
Regarding claim 9, Den further discloses the means for determining the mechanical characteristics of said element of interest (32, ¶0042 & ¶0046) comprise means for determining the value of translational displacement of the indenting member (34) along said unstable horizontal direction (¶0063).
Regarding claim 10, Den further discloses a medically assisted procreation injection station (Fig. 1e).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855